June 12, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                     MATTHEW ALFRED FRIEDSAM, Appellant

NO. 14-11-00642-CR                       V.

                             STATE OF TEXAS, Appellee
                               ____________________

      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment.         We therefore order that the judgment be
REVERSED, the indictment be DISMISSED, the appellant be acquitted, and this
decision be certified below for observance.